dollar_figure department of the treasury internal_revenue_service p o box irs cincinnati oh number release date vil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend y date z state dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed as a corporation on y in the state of z your organizing document provides that you are organized for purposes described in sec_501 of the code and that upon dissolution any remaining assets would be distributed for one or more exempt purposes within sec_501 your form 1023-ez states that your mission is to provide a platform to collect genealogical information communicate and preserve family history and your heritage you want to help inform family and relatives about your ancestry and heritage during review of your form 1023-ez detailed information was requested supplemental to the attestations provided with your application you want your family members to be informed about their history you maintain a website with information concerning your family genealogy you have joined a couple of genealogical research websites to assist you with your research you hope to locate long lost relatives both in the united_states and from your ancestors’ homelands the only people participating in your activities are family members located in a particular metropolitan area you stated that you will have a lot of public activities and information for the public in upcoming years you expect to receive funding from grants and fundraisers you are collecting recipes from family members to put together a family cookbook to sell as a fundraiser your expenses include website related fees you plan to hire a researcher next year once you receive funding currently you do not charge any fees for your services law sec_501 of the code provides for the recognition of exemption of organizations that are organized and operated exclusively for religious charitable or other purposes as specified in the statute no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 example provides an illustration of when an organization serves a private interest rather than a public interest i o is an educational_organization the purpose of which is to study history and immigration o's educational activities include sponsoring lectures and publishing a journal the focus of o's historical studies is the genealogy of one family tracing the descent of its present members o actively solicits for membership only individuals who are members of that one family o's research is directed toward publishing a history of that family that will document the pedigrees of family members a major objective of o's research is to identify and locate living descendants of that family to enable those descendants to become acquainted with each other ii o's educational activities primarily serve the private interests of members of a single family rather than a public interest therefore o is operated for the benefit of private interests in violation of the restriction on private benefit in paragraph d ii of this section based on these facts and circumstances o is not operated exclusively for exempt purposes and therefore is not described in sec_501 sec_1_501_c_3_-1 defines the term educational as the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community revrul_71_580 1971_2_cb_235 describes an organization formed by members of a particular family to compile genealogy research in order to perform religious ordinances of the religious denomination to which the family members belonged it qualified for recognition of exemption under sec_501 of the code letter rev catalog number 47630w revrul_80_301 c b describes an organization that had a membership open to all persons ina particular geographic area and provided instruction in genealogical research techniques the organization qualified for exemption as an educational_organization revrul_80_302 1980_2_cb_182 describes an organization formed to locate acquire restore and preserve all available genealogical records of a particular family membership was limited to lineal or legal descendants the organization did not qualify for exemption the activities served the private interests of its members in 326_us_279 the court held that the presence of a single non-exempt purpose if substantial in nature will preclude exemption regardless of the number or importance of statutorily exempt purposes the 71_tc_340 held that a family association formed as a nonprofit organization to study immigration to and migration within the united_states by focusing on its own family history and genealogy does not qualify for exemption under sec_501 of the code the association's activities included researching the genealogy of its members for the ultimate purpose of publishing a family history the court stated that the association's family genealogical activities were not insubstantial and were not in furtherance of an exempt_purpose rather they served the private interests of the members thus the association was not operated exclusively for exempt purposes in benjamin price genealogical association v internal_revenue_service u s t c p9361 d d c the court held that an organization formed to disseminate information on and to preserve documents relating to the genealogy of benjamin price did not qualify for exemption under sec_501 of the code because it was created and operated primarily for the benefit of the private interests of its members rather than exclusively for educational_purposes application of law as explained in sec_1_501_c_3_-1 to be exempt as an organization described in sec_501 of the code you must be both organized and operated exclusively for one or more of the purposes specified in such section although you are organized for sec_501 purposes you are not operated exclusively for sec_501 purposes you do not meet the operational_test of sec_501 of the code because you are not operating exclusively for exempt purposes as required under sec_1_501_c_3_-1 you do not meet the provisions of sec_1_501_c_3_-1 because you are operating for the private interests of your family members rather than the general_public any benefit to the general_public is merely incidental to the private benefit accruing to family members you are very similar to sec_1_501_c_3_-1 example because your genealogy activities primarily serve the private interests of members of a single family rather than a public interest your activities do not accomplish exclusively educational_purposes as required in sec_1_501_c_3_-1 rather your activities serve the private interests of your family members letter rev catalog number 47630w you are not like the organization described in revrul_71_580 because your activities are not conducted to fulfill a religious ordinance rather your stated purpose is to conduct genealogical research for your family so that they know their history unlike the organization described in revrul_80_301 you only perform genealogical research for your family members and not the general_public you are like the organization described in revrul_80_302 because your research is only related to one particular family similar to the organization described in the callaway family association inc and benjamin price genealogical association you are not exempt because you are formed for the benefit of members of a particular family and you focus on your own genealogy with limited public orientation therefore you are operated for the private interests of your family members and do not qualify for exemption under sec_501 of the code even if you do conduct some educational activities your activities which are in furtherance of the private interests of your family are more than insubstantial as explained in better business bureau of washington d c inc you do not qualify for exemption under sec_501 of the code because your genealogical research furthers a substantial non-exempt private purpose therefore you do not qualify for exemption under sec_501 conclusion based on the information provided you do not qualify for exemption because you are not operated exclusively for exempt purposes within the meaning of sec_501 of the code you have a substantial non-exempt purpose of conducting genealogical activities for the members of a particular family which furthers private interests therefore you do not qualify for exemption under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization letter rev catalog number 47630w under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47630w you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
